UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1268


WILLIAM SCOTT DAVIS, II,

                Plaintiff - Appellant,

          and

BABY J.F.D., c/o William S. Davis, II; ESTATE OF WILLIAM
SCOTT DAVIS, SR., Deceased,

                Plaintiffs,

          v.

ALBERT J. SINGER; DANIELLE DOYLE; SYDNEY J. BATCH; BATCH,
POORE & WILLIAMS, LLP; MICHELE JAWORSKI SUAREZ; MELANIE A.
SHEKITA; MICHELLE SAVAGE; ERIC CRAIG CHASSE; LISA SELLERS;
CHARLOTTE MITCHELL; WENDY KIRWAN; SONJI CARLTON; NANCEY
BERSON; DR. SUSAN GARVEY; ROBERT B. RADAR; MARGARET EAGLES;
RICHARD CROUTHARMEL; WAKE COUNTY GOVERNMENT,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:13-cv-00007-RBS-DEM)


Submitted:   May 18, 2016                   Decided:   May 23, 2016


Before SHEDD, DIAZ, and HARRIS, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.
William Scott Davis, II, Appellant Pro Se.  Roger Allen Askew,
WAKE COUNTY ATTORNEY’S OFFICE, Raleigh, North Carolina; James
Nicholas Ellis, Lisa Patterson Sumner, POYNER SPRUILL LLP,
Raleigh, North Carolina; Sydney J. Batch, BATCH, POORE &
WILLIAMS LLP, Raleigh, North Carolina; Elizabeth A. Martineau,
MARTINEAU KING PLLC, Charlotte, North Carolina; Peter Andrew
Teumer, ROBEY TEUMER & DRASH, Norfolk, Virginia; Allison Jean
Becker, YATES, MCLAMB & WEYHER, LLP, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     William    Scott    Davis,        II,       seeks     to     appeal    several

postjudgment    orders   relating      to    a    closed    civil    matter.      We

dismiss the appeal for lack of jurisdiction in part and affirm

in part.

     Parties    are   accorded    30    days       after    the     entry   of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                        “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”    Bowles v. Russell, 551 U.S. 205, 214 (2007).

     Davis’ appeal is timely only as to the district court’s

order granting a consent motion for substitution of counsel.

Having reviewed the record and finding no reversible error, we

affirm the district court’s order.

     Davis’ appeal is untimely as to all other orders he seeks

to challenge.     The latest such order was entered on the docket

on October 20, 2015.     Davis’ earliest notice of appeal was filed

on February 29, 2016. *      Because Davis failed to file a timely


     *For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).


                                       3
notice of appeal or to obtain an extension or reopening of the

appeal period, we dismiss the remainder of his appeal for lack

of jurisdiction.   We deny Davis’ motion to remand.              We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before    this    court   and

argument would not aid the decisional process.


                                                         AFFIRMED IN PART;
                                                         DISMISSED IN PART




                                     4